 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   LANDMARK TECHNOLOGY A, LLC,
                                                       Case No. C19-1208 RSM
10

11          v.                                         ORDER GRANTING STIPULATION AND
                                                       JOINT MOTION TO DISMISS WITH
12                                                     PREJUDICE
     THE ESSENTIAL BAKING COMPANY,
13   INC.,
14                                 Defendants.
15

16
            CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With
17
     Prejudice of all claims of Plaintiff Landmark Technology A, LLC. and Defendant The
18
     Essential Baking Company, Inc. in this case and the Court being of the opinion that said
19
     motion should be GRANTED, it is hereby
20

21          ORDERED, ADJUDGED AND DECREED that all claims and counterclaims in this

22   suit between Plaintiff Landmark Technology A, LLC and Defendant The Essential Baking

23   Company, Inc. are hereby dismissed with prejudice, subject to the terms of that certain

24   agreement entitled “PATENT LICENSE AND SETTLEMENT AGREEMENT.”

25
            It is further ORDERED that all attorneys’ fees and costs are to be borne by the party
26

     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH                       BANIE & ISHIMOTO LLP
     PREJUDICE- 1                                                              3705 HAVEN AVE., #137
     Case No. 2:19-CV-01208-RSM                                            MENLO PARK, CALIFORNIA 94025
                                                                       PHONE (650) 241‐2774 FAX (650) 241‐2770
 1   that incurred them.

 2
            DATED this 10th day of October 2019.
 3

 4

 5
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
     Presented by:
10    By: /s/ John A Lee
      John A Lee, WSBA No. 35550
11    BANIE & ISHIMOTO, LLP
12    3705 Haven Ave., # 137
      Menlo Park, CA 94025
13    Telephone: (650) 241-2774
      Facsimile: (650) 241-2770
14    Email: jlee@banishlaw.com
15    Attorney for Plaintiff
16    Landmark Technology A, LLC

17    By: /s/ Benjamin Hodges
      Benjamin Hodges, WSBA No. 49301
18    FOSTER PEPPER PLLC
      1111 Third Avenue, Suite 3000
19
      Seattle, Washington 98101-3292
20    Telephone: (206) 447-4400
      Facsimile: (206) 447-9700
21    Email: ben.hodges@foster.com;

22    Attorneys for Defendant
      The Essential Baking Company, Inc.
23

24

25

26

     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH             BANIE & ISHIMOTO LLP
     PREJUDICE- 2                                                    3705 HAVEN AVE., #137
     Case No. 2:19-CV-01208-RSM                                  MENLO PARK, CALIFORNIA 94025
                                                             PHONE (650) 241‐2774 FAX (650) 241‐2770
